          Case 1:18-cr-00032-DLF Document 89 Filed 01/10/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                         CRIMINAL NUMBER:
              v.
                                                         1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

       Defendant.


   DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S NOTICE
         TO COURT’S ORDER REGARDING PROPOSED REDACTION

       In response to the Court’s minute order dated January 7, 2019, Defendant Concord

Management and Consulting LLC, by and through undersigned counsel, states that it has

reviewed the transcript of the January 7, 2019 hearing and has no proposed redactions.



Dated: January 10, 2019                          Respectfully submitted,

                                                 CONCORD MANAGEMENT AND
                                                 CONSULTING LLC

                                                 By Counsel

                                                  /s/Eric A. Dubelier
                                                 Eric A. Dubelier (DC Bar No. 419412)
                                                 Katherine Seikaly (DC Bar No. 498641)
                                                 REED SMITH LLP
                                                 1301 K Street, N.W.
                                                 Suite 1000 – East Tower
                                                 Washington, DC 20005
                                                 202-414-9200 (phone)
                                                 202-414-9299 (fax)
                                                 edubelier@reedsmith.com
                                                 kseikaly@reedsmith.com
